PER CURIAM.
Petitioner claimed before the Board of Tax Appeals for the District of Columbia a refund of a part of its business privilege tax for 1938-39, on the ground that a personal property tax of like amount should be allowed as a credit. D.C.Code, Supp. V, Tit. 20, § 970f, allowed as a credit against the business privilege tax “any tax on tangible personal property * * * levied against, and paid by, the taxpayer to the District * * *.”* It appears affirmatively from the record and from admissions in open court that the personal property tax in question was not paid until after the Board’s decision. Consequently, there was not at the time any right to the credit. D.C.Code, Supp. V, Tit. 20, § 974, allows an appeal to the Board “provided such person shall first pay such tax * * * It is plain that there had been no overpayment and the Board was without jurisdiction. The stipulation of the parties could not confer it. The order denying refund is therefore affirmed.
Affirmed.

 Emphasis supplied.